Citation Nr: 1526426	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  08-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to asthma or chronic obstructive pulmonary disease. 

2. Entitlement to service connection for pulmonary emphysema, to include as secondary to asthma or chronic obstructive pulmonary disease.

3. Entitlement to service connection for bronchitis, to include as secondary to asthma or chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2006 and December 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has been retained by the RO in Atlanta, Georgia. 

This case was most recently before the Board in September 2012 when it was remanded for additional development.  It has now returned for adjudication.


FINDINGS OF FACT

1. The competent and credible evidence fails to establish that the Veteran's obstructive sleep apnea had its onset in service or was otherwise caused or aggravated by his active service or service-connected disability.

2. The evidence of record is in equipoise as to whether there is an etiological relationship between the Veteran's pulmonary emphysema and his service-connected asthma and COPD. 

3. The evidence of record is in equipoise as to whether there is an etiological relationship between the Veteran's bronchitis and his service-connected asthma and COPD. 


CONCLUSIONS OF LAW

1. The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2. The criteria for the establishment of service connection for pulmonary emphysema have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3. The criteria for the establishment of service connection for bronchitis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.

Given the Board's favorable disposition of the Veteran's claims for service connection for pulmonary emphysema and bronchitis, the Board finds that all notification and development actions needed to fairy adjudicate those issues have been completed. 

With respect to the Veteran's claim for service connection for obstructive sleep apnea, the Veteran was notified via a letter dated in March 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2006.  Nothing more was required.   

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Adequate VA examinations were conducted in October 2012 and October 2013.  An addendum opinion was obtained in February 2015.  The cumulative examinations and their reports are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners personally interviewed and examined the Veteran, to include any necessary testing, elicited a history from him, and provided the information necessary to evaluate his claims.

As noted above, this case was remanded in February 2014 for additional development.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was most recently remanded, in pertinent part, to obtain additional medical opinions.  Those actions were accomplished, and the Board finds that there has been substantial compliance with the February 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

All the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  As the Veteran has not been diagnosed with one of the enumerated chronic diseases, presumptive service connection via 38 C.F.R. § 3.309 is not for application.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regulations provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Obstructive Sleep Apnea

The Veteran contends that his current obstructive sleep apnea (OSA) had its onset during his active military service.  He argues that although he was not diagnosed, he used to snore in service, which is a symptom of his OSA.  

Private treatment records indicate that the Veteran was diagnosed with OSA after a November 2005 sleep study.  Accordingly, the requirements for Shedden and Wallin element (1) have been met. 

A review of the Veteran's service treatment records does not reveal any complaints of or treatment for OSA.  The Veteran states that he began snoring and had accompanying weight gain during service, which he says are symptoms of OSA that began in service.  He also noted that he experienced sleepiness in service that would cause him to fall asleep at odd times and feel tired during the day.  He stated that he did not go to sick call for these symptoms.  As the Veteran is competent to describe the above symptoms and the Board finds him credible to do so, the requirements for Shedden element (2) have been met.  Additionally, the Veteran was service-connected for asthma and chronic obstructive pulmonary disorder (COPD) effective July 2002.  The requirements for Wallin element (2) have also been met.  

Notwithstanding the above, the Board finds that service connection for OSA is not warranted, as there is no competent and credible evidence of a nexus to service or a service-connected disability.  

The Veteran submitted memorandums from his previous employer dated in July 1994 noting that he was caught sleeping on the job.  His coworker stated that he observed the Veteran sleeping, his eyes closed, and heard him snoring. 

Treatment records first reflect a diagnosis of OSA in November 2005, over 20 years after discharge from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran submitted private treatment records from 2006-2008 documenting his sleep apnea diagnosis.  However, these records did not offer evidence linking his OSA to service or to a service-connected disability, to include asthma and COPD.  

The Veteran was afforded a VA examination in October 2012.  After a review of the claims file, the examiner found that the Veteran's OSA was less likely than not related to service.  In an addendum opinion dated in April 2013, the VA examiner stated that the Veteran's OSA is a relaxation of the back throat muscles which causes the airway to narrow or close as the Veteran's breathes in.  A respiratory sleep disorder of this sort is not found to have occurred in service.   

During an October 2013 VA examination, the Veteran stated that he was diagnosed with sleep apnea after military service and that he was being treated privately.  His private physician indicated that his weight was a contributory factor.  The Veteran stated that despite using his CPAP machine while sleeping, he has daytime sleepiness and will fall asleep while sitting down watching television.  He takes medication that was prescribed by his private physician whenever he drives over 8 hours.  After reviewing the Veteran's medical records, taking a history from the Veteran, and an examination, the VA examiner found it is less likely than not (less than 50 percent probability) that the Veteran's sleep apnea was incurred in or caused by service.  The rationale was that the Veteran was discharged in 1983 and reports being diagnosed in 2005.  His separation examination does not document OSA and he was not treated or diagnosed during service.  The Veteran's service treatment records also do not document treatment for signs and symptoms of sleep apnea like hypersomnolence, chronic respiratory failure with carbon dioxide retention, or physical examination findings of cor pulmonale.  

The examiner further found that it was less likely than not that the Veteran's sleep apnea was caused by his service-connected asthma or COPD.  The rationale was that sleep apnea occurs due to blocked or narrowed airways in the mouth, nose, or throat.  The airway can become blocked when the throat muscles and tongue relax during sleep, according to the Mayo clinic.  Alternatively, asthma and COPD affect the respiratory system below the nose, mouth, and throat.  After reviewing documentation from the Mayo clinic, the examiner found that asthma and COPD are not causes of sleep apnea.  The examiner similarly concluded that it is less likely than not that sleep apnea is worsened or aggravated by asthma or COPD.  The conditions that do worsen sleep apnea are weight gain, alcohol, medications like sleeping pills and muscle relaxants, sleep on the back, large tonsils, deviated septum, or smaller than normal upper airways.  The examiner noted that the medication the Veteran is taking for asthma and COPD would not worsen his sleep apnea.  There was again no physiological relationship between causes/symptoms of sleep apnea and asthma, COPD, emphysema, or bronchitis.

In a February 2015 addendum opinion, a VA examiner noted a review of the Veteran's medical records.  The examiner pointed to a comprehensive physical examination report dated in July 1983 that is absent of a history of fatigue, daytime hypersomnolence, or other symptoms consistent with a diagnosis of sleep apnea.  The examiner noted that many individuals suffering from sleep apnea will exhibit an alteration in the anatomy at the back of the throat visual on physical exam.  There is no mention of any abnormalities involving the mouth or throat on the July 1983 examination prior to discharge (reported as having occurred in August 1983).  The examiner reviewed the Veteran's service treatment records and identified a clinical note dated in March 1983 where the examiner reported the Veteran complained that his asthma treatment medication (Primatene) caused him to "feel drowsy."  Further, at the time of diagnosis of asthma in August 1982, the Veteran reported "coughing at night".  The examiner went on to note that the medical literature reports that snoring is far more common than obstructive sleep apnea.  Thus, even though most patients who have obstructive sleep apnea (OSA) snore, most patients who snore do not have obstructive sleep apnea.  

The examiner further stated that the onset of sleep apnea is often associated with significant weight gain.  Review of the Veteran's service treatment records indicates that the Veteran's weight at time of entry into the military was 203 pounds.  He reached a maximum weight of 207 pounds in October 1979 and then weighed 183 pounds at discharge, based on his separation examination.  The examiner stated that given these findings, it is less likely than not that the Veteran's sleep apnea was incurred in or caused by service.

Based on the above, the Board finds that service connection is not warranted for the Veteran's obstructive sleep apnea.  In addition to the over 20-year gap between service discharge and his OSA diagnosis, the Veteran has not provided any competent or credible evidence linking his OSA to service or a service-connected disability.  


The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed OSA and his in-service snoring or service-connected asthma and COPD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, respiratory conditions, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Obstructive sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a sleep study and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

There is no indication that the Veteran is competent to etiologically link his in-service snoring to his current OSA, diagnosed over 20 years after 
his discharge.  He also lacks the competence to link his OSA to any other service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

While the Veteran is competent to describe symptoms of OSA, such as snoring, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The VA examiners' opinions are the most probative evidence of record.  

As such, the preponderance of the evidence weighs against a finding that the Veteran's OSA was incurred in service or caused or aggravated by his service-connected asthma or COPD.  The appeal is denied.

B. Pulmonary Emphysema and Bronchitis

The Veteran submitted letters from his private physician, Dr. A.C., dated in November 2007 noting his diagnoses of emphysema and moderate COPD.  Accordingly, the requirements for Shedden and Wallin element (1) have been met. 

The Veteran's service treatment records show treatment for respiratory difficulties in August 1982.  Such meets the requirements of Shedden element (2).  Further, as  noted above, the Veteran is service-connected for asthma and COPD effective July 2002.  The requirements for Wallin element (2) have been met.  

In a February 2015 addendum opinion, the examiner found it was less likely than not that the Veteran's emphysema was incurred in or caused by service.  Additionally, the examiner found it was less likely than not that the Veteran's asthma or COPD caused or aggravated the Veteran's emphysema.  He similarly found that it was less likely than not that the Veteran's bronchitis was caused by or aggravated by the Veteran's asthma or COPD.  However, he found that the Veteran's bronchitis was at least as likely as not incurred in or caused by the Veteran's in-service cigarette smoking.  Unfortunately, the provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service connecting a disability as a result of a disease or injury attributable to the use of tobacco products during a veteran's active service in claims filed after June 9, 1998, like the Veteran's.  See 38 C.F.R. § 3.300 (2014).  

Upon review of the VA addendum opinion, however, the Board finds that service connection for pulmonary emphysema and bronchitis is warranted.  The VA examiner noted that "Chronic obstructive pulmonary disease by definition is a combination of emphysema and chronic bronchitis.  It is defined as a persistent obstruction of the airways occurring with emphysema, chronic bronchitis, or both."  He went on to note that COPD and emphysema "can be considered almost one in the same entity" and that the Veteran's emphysema "very likely is the primary component of his COPD with a small contribution from chronic bronchitis."  

The Veteran also submitted a private opinion from pulmonologist L.R., DO dated in January 2014 stating that the Veteran's emphysema is at least as likely as not caused by or a result of his asthma.  Her rationale was that although not likely, it is possible for asthma to cause obstruction with significant reversibility.    

There are certainly well-scribed negative opinions.  However, those opinions are at least balanced out by the repeated finding that emphysema, chronic bronchitis, and asthma all involve persistent obstruction of the airways and are essentially the same entity.  It remains unclear as to whether a true differentiation can be made between the disorders and which disorder begat which.  The evidence is essentially in equipoise as to whether an etiological relationship exists between the Veteran's emphysema and bronchitis and his service connected asthma and COPD.   Thus, the benefit-of-the-doubt will be resolved in the Veteran's favor, and the claims will be granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   Service connection for the Veteran's pulmonary emphysema and bronchitis is warranted.  


ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for pulmonary emphysema is granted.

Service connection for bronchitis is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


